Chapman, C. J.
The case comes before us upon the motion of Aldusta A. Briggs, the wife of the plaintiff, to be admitted as a party to the bill, in order that she may protect her rights. She had a right of dower in the premises, which she released by joining in the mortgage. She afterwards obtained a divorce against her husband from bed and board, with alimony which is secured by an attachment of this property. And this attachment stands continued for her security. Having thus a right to redeem if her husband did not, she brought a bill to redeem in the superior court, to which the defendant Davis demurred; and the demurrer was overruled, and the suit is still pending.
But as the husband owned the estate to which her right of dower was incident, he had a paramount right to redeem if he would; and he has accordingly brought this bill. He should have a reasonable time to complete the redemption. This need not be long, as the defendant does not appear ; and we think he should be allowed thirty days from the time of filing the decree to be made upon this hearing. As her suit was properly brought, and the plaintiff’s redemption of the premises will supersede it, he ought to pay the costs of that suit, if he proceeds to redeem.
She has a right to redeem if he does not, and ought not to be unreasonably delayed. E therefore he delays beyond the time above named, she should be permitted to prosecute his bill on her own behalf, and for her own exclusive benefit. A decree is to be made accordingly, and the case to stand for further directions.

Decree accordingly.